NUMBER 13-20-00248-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG

                        IN THE INTEREST OF M.J., A CHILD


                     On appeal from the County Court at Law
                           of Aransas County, Texas.


                                         ORDER
   Before Chief Justice Contreras and Justices Longoria and Perkes
                          Order Per Curiam

         This is an appeal of a final order terminating parental rights. The notice of appeal

was filed on May 13, 2020, and appellee’s brief was due on September 8, 2020. Appellee

has filed a motion for extension of time seeking thirty days of additional time to file the

brief.

         Appeals in parental termination and child protection cases are governed by the

rules of appellate procedure for accelerated appeals, but include additional expedited

deadlines and procedures. See TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a). The
intermediate appellate courts are directed to ensure “as far as reasonably possible” that

appeals in such cases are brought to final disposition within 180 days of the date the

notice of appeal is filed. See TEX. R. JUD. ADMIN. 6.2(a). Accordingly, it is the policy of this

Court to limit extensions of time in such cases absent truly extraordinary circumstances.

See TEX. R. APP. P. 38.6(d).

       We GRANT appellee’s motion for extension of time and ORDER appellee’s brief

to be filed on or before Monday, October 5, 2020. No further extensions of time will be

granted absent truly exigent and extraordinary circumstances.

                                                                         PER CURIAM

Delivered and filed the 4th
day of September, 2020.




                                               2